Title: To George Washington from “An Observer,” 1 October 1795
From: “An Observer”
To: Washington, George


          
            Sir,
            [1 Oct. 1795]
          
          Your wisdom and patriotism have been trumpeted forth by your admirers, till a kind of belief of their transcendant magnitude was forced on the minds of your fellow citizens, and till it was hardly safe to offer a modest doubt whether you were not the first of men. You have, however, unfortunately for yourself and ungratefully and cruelly for your country, silenced your advocates and deceived the public at large.—You have plunged headlong from a pinnacle of reputation & glory which millions could not purchase and to which few men had attained, although thousands in all countries had equally well deserved it, to the situation of those rulers, whose weak heads or corrupt hearts have sacrificed the welfare of their cotemporaries and of unborn millions.
          But, sir, it is wisely ordered in the distribution of earthly affairs that every misfortune has some concomitant advantage to enable us to support its pressure.—You exhibit a remarkable example.—If you have lost the affections and the confidence of entire states, you have acquired the esteem, the regard and the gratitude of the New York, Boston and Philadelphia tories, refugees and stockjobbers. If the unbought suffrage of impartial historians is wantonly dashed away, Catiline will furnish you with columns of adulation, as grateful and as just too as was ever bestowed on any of the monarchs of Europe; and if your own countrymen are silent as to your merits you have acquired a powerful host of panegyrists in the island of Bermuda who openly express that contempt and abhorrence of “the ra[s]cally resolutions of the mobility of America,” which you have covertly implied in your famous circular answer.
          
            An Observer.
          
        